Per Curiam.
In the case of Sallours v. Girling, in the ex chequer chamber, (Cro. Jac. 278. note,)(a) it was ruled tha where the bond of submission provided that the award shoul be under the hands and seals of the arbitrators, an award unde their hands, but without seals, was not good. This is an autho rity in support of the decision of the justice. Independent o this, however, the judgment ought to be affirmed; for it appears that a very great proportion of the plaintiff's account aros after the submission, and so could not be affected by the award admitting it to be valid.
Judgment affirmed, (b)

 3 Vin. Air. 116. S. C. Yelv. 203. Kyd am, Awards, 262. (2d edit.)


 3 Salk. 44. Palmer, 109. 112. Pratt v. Hackett, (6 Johns. Rep. 15.] Green v. Miller, (ib. 39.)